Citation Nr: 1133578	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a rectal disability, to include manifested by rectal bleeding, and internal and external hemorrhoids.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from May 1983 through November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Muskogee, Oklahoma RO, which certified the case for appellate review.

When this case was previously before the Board of Veterans' Appeals (BVA or Board) in June 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent clinical, and credible lay, evidence of record shows that the Veteran incurred internal and external hemorrhoids as a result of active service.  


CONCLUSION OF LAW

Internal and external hemorrhoids were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records show that he complained of rectal bleeding on numerous occasions between 1984 and 2006.  The service treatment records also show that such rectal bleeding was associated with internal or external hemorrhoids.  At times, ulcerative proctitis, anal pruritus, and/or an anal fissure were also noted along with hemorrhoids.  

The report of a June 2006 VA examination provides a pertinent diagnosis of rectal bleeding, probably hemorrhoidal.  A January 2008 private treatment record shows that the Veteran complained of rectal bleeding, and provides an impression of probable hemorrhoidal disease as a cause of the Veteran's current symptoms.  February 2008 private treatment records also show treatment for internal hemorrhoids.  

During the appeal, the Veteran has asserted that his hemorrhoid symptoms (including bleeding) began during active duty and have continued to the present.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board also finds him to be credible in this regard.  

The Board finds that the foregoing medical and lay evidence shows that it is at least as likely as not that the Veteran's current hemorrhoids are related to the hemorrhoids shown in his service treatment records.  There is no medical evidence to the contrary.  As a result, the evidence of record supports service connection for internal and external hemorrhoids.  

In so finding, the Board recognizes that the Veteran's service treatment records also reflected ulcerative proctitis, anal pruritis, and/or an anal fissure along with hemorrhoids.  However, those inservice conditions appear to have been manifestations of the Veteran's hemorrhoids.  Moreover, the post-service medical evidence addressed above is negative for these conditions.  The evidence does not show, and indeed the Veteran does not contend, that he currently has any of these conditions in addition to internal and external hemorrhoids.  


ORDER

Service connection for internal and external hemorrhoids is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


